IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CORNWALL MOUNTAIN INVESTMENTS, : No. 270 MAL 2017
L.P., AND RANGE RESOURCES -       :
APPALACHIA, LLC                   :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
            v.                    :
                                  :
                                  :
THOMAS E. PROCTOR HEIRS TRUST,    :
INTERNATIONAL DEVELOPMENT         :
CORPORATION, PENNLYCO, LTD.,      :
VIRGINIA ENERGY CONSULTANTS,      :
LLC, ATLANTIC HYDROCARBON, LLC,   :
CHIEF EXPLORATION AND             :
DEVELOPMENT, LLC, QUEST EASTERN :
RESOURCE, LLC, EXCO HOLDING (PA), :
INC., MARGARET O.F. PROCTOR       :
TRUST                             :
                                  :
SOUTHWESTERN ENERGY               :
PRODUCTION COMPANY                :
                                  :
PETITION OF: MARGARET O.F.        :
PROCTOR TRUST                     :


                                     ORDER



PER CURIAM

      AND NOW, this 10th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.